Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D19-998
                       Lower Tribunal No. 14-28702
                          ________________


                   Eduardo Fernandes Acevedo,
                                  Appellant,

                                     vs.

                R.J. Reynolds Tobacco Company,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Daryl E.
Trawick, Judge.

     Parafinczuk Wolf Susen, P.A., and Justin R. Parafinczuk and Austin
Carr (Fort Lauderdale); Burlington & Rockenbach, P.A., and Bard D.
Rockenbach and Jeffrey V. Mansell (West Palm Beach), for appellant.

      King & Spalding LLP, and Scott Michael Edson (Washington, DC) and
William L. Durham, II (Atlanta, GA), for appellee R.J. Reynolds Tobacco
Company.

Before EMAS, C.J., and LOGUE and MILLER, JJ.

     PER CURIAM.
      Eduardo Fernandes Acevedo appeals the trial court’s order granting

summary judgment in favor of R.J. Reynolds Tobacco Company on

Acevedo’s strict liability and negligence claims. Acevedo contends that R.J.

Reynolds failed to meet its burden under Florida Rule of Civil Procedure

1.510, 1 and further contends that genuine issues of material fact preclude

summary judgment.

      Our standard of review of an order granting summary judgment is de

novo, and we review the record in a light most favorable to the non-movant

to determine whether there exist genuine issues of material fact that preclude

summary judgment. Belanger v. R.J. Reynolds Tobacco Co., 140 So. 3d

598, 599 (Fla. 3d DCA 2014). Upon our careful review of the record, we

agree that the trial court erred in granting summary judgment, as genuine


1
  We note that the Florida Supreme Court recently amended Florida Rule of
Civil Procedure 1.510(c). See In re: Amendments to Florida Rule of Civil
Procedure 1.510, No. SC20-1490 (Fla. Dec. 31, 2020). The amendatory
language provides:

      The summary judgment standard provided for in this rule shall
      be construed and applied in accordance with the federal
      summary judgment standard articulated in Celotex Corp. v.
      Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc.,
      477 U.S. 242 (1986); and Matsushita Elec. Indus. Co. v. Zenith
      Radio Corp., 475 U.S. 574 (1986).

We do not apply the newly adopted standard to the instant case, however,
because the effective date of the amendment to rule 1.510 is May 1, 2021.


                                      2
issues of material fact remain in dispute regarding the existence of a design

defect as well as legal causation.

     Reversed and remanded for further proceedings.




                                     3